2017 WI 98

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2015AP1285
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Tiffany T. Luther, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Tiffany T. Luther,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST LUTHER

OPINION FILED:          November 28, 2017
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:           ABRAHAMSON, J. dissents.
   NOT PARTICIPATING:   A.W. BRADLEY, J. did not participate.

ATTORNEYS:
                                                                        2017 WI 98
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.    2015AP1285-D


STATE OF WISCONSIN                            :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Tiffany T. Luther, Attorney at Law:

Office of Lawyer Regulation,                                         FILED
            Complainant,
                                                                NOV 28, 2017
      v.
                                                                   Diane M. Fremgen
                                                                Clerk of Supreme Court
Tiffany T. Luther,

            Respondent.




      ATTORNEY       disciplinary       proceeding.       Attorney         publicly

reprimanded.



      ¶1    PER CURIAM.         We review the report and recommendation

of Referee Jonathan V. Goodman, approving a stipulation filed by

the Office of Lawyer Regulation (OLR) and Attorney Tiffany T.

Luther     and     concluding    that   Attorney     Luther      committed        the

professional misconduct alleged by the OLR, as stipulated by the

parties.         The referee determined that a          public reprimand            of

Attorney Luther's license to practice law is appropriate.
                                                                            No.     2015AP1285-D



      ¶2      Upon    careful        review       of    this      matter,     we    uphold   the

referee's findings of fact and conclusions of law and agree that

a   public    reprimand         is    an     appropriate           sanction    for    Attorney

Luther's misconduct.               We also find it appropriate to impose the

full costs of this proceeding, which are $7,414.04 as of July

18,   2017.        The    OLR      has     confirmed        that    Attorney       Luther    paid

restitution         and       that    no     additional            restitution       order     is

warranted.

      ¶3      Attorney Luther was admitted to the practice of law

in Wisconsin on January 19, 2000 as Tiffany T. Stockinger.

She   practiced          in    Green       Bay,       but   now     lives     in    Las Vegas,

Nevada.       She     has       not        previously          been     the        subject    of

professional discipline.

      ¶4      The facts giving rise to this proceeding stem from

Attorney Luther's involvement with Morgan Drexen, Inc. (MDI), a

now defunct debt settlement company.

      ¶5      In June 2009, MDI and Attorney Luther agreed that she

would    serve      as     "engagement        counsel"         for    MDI     in    Wisconsin.
Attorney Luther was the attorney providing services to Wisconsin

residents in MDI's program.

      ¶6      In    August         2012,    M.M.       contacted      MDI   for     assistance

paying     her     debts      so     she    could      avoid       bankruptcy.        She    had

approximately $14,000 in debts, including amounts owed to GE

Capital Retail Bank (GE Capital).                       MDI offered to help M.M. pay

her debts in three years if she paid MDI $100, followed by $185

per month.         Under this plan, M.M.'s payments would not be used
to pay off her debts until they covered MDI's engagement fee of
                                                  2
                                                                                   No.    2015AP1285-D



$1,295, plus 20 percent of M.M.'s debt.                              Before M.M. enrolled in

MDI's    plan,       the     company         read       her    disclosures          that    Attorney

Luther       had    approved.           These       disclosures             did    not    adequately

inform M.M. that it was unlikely the proposed plan could pay her

debts.       M.M. completed the MDI forms online, including two fee

agreements with Attorney Luther.                            Attorney Luther's agreements

with M.M. also charged her $50 per month for various services

such    as    review       of    a    document,         a     simple     will,      responding          to

email,       and    file     maintenance.                M.M.     was       charged       for     these

services even if she did not use them.                               Attorney Luther had no

contact with M.M. prior to M.M. signing the fee agreements.

Attorney      Luther       was       aware    of     MDI's       practices,         and     that       her

client M.M. was using MDI's system.                              Attorney Luther did not

give M.M. information reasonably necessary for her to understand

the    material       advantages         and        disadvantages            of    MDI's    plan        or

discuss      with     M.M.      options       and       alternatives         to     it.         MDI    and

Attorney       Luther's         letters       to        M.M.     were       form     letters          that

provided little substantive information.
       ¶7      In     August         2012,      MDI           started        automated          monthly

withdrawals         from     M.M.'s      checking             account.        MDI        sent    M.M.'s

creditors          form    letters      notifying             them     of    Attorney       Luther's

representation and requested all correspondence should be sent

to Attorney Luther, via MDI.                        MDI did not send copies of these

letters to M.M.

       ¶8      In November 2012, GE Capital's attorneys sent Attorney

Luther, through MDI, a letter informing her that M.M.'s account
was in default.             The letter offered to cure M.M.'s default for
                                                    3
                                                           No.   2015AP1285-D



$716 by December 21, 2012.         Neither Attorney Luther nor MDI gave

a copy of this letter to M.M. or informed her of this offer at

the time.

    ¶9      On February 14, 2013, GE Capital filed a small claims

suit against M.M.       In April 2013, M.M. received the summons and

complaint in the GE Capital lawsuit, and notice of a May 13,

2013 hearing.     She contacted MDI.      MDI informed her that because

she had not yet covered the engagement fee, it had taken no

action to resolve her debts.          As of April 22, 2013, M.M. had

paid MDI and Attorney Luther $1,665.

    ¶10     MDI showed that M.M.'s account with them had a balance

of -$115.     MDI directed M.M. to contact Attorney Luther for

advice    about   the    lawsuit    and   sent   her   a   limited    scope

representation agreement for that purpose.

    ¶11     Attorney     Luther's     limited     scope     representation

agreement charged M.M. $550 for her assistance with M.M.'s self-

representation in the GE Capital case.           It also listed various

charges M.M. would incur, such as $65 for a "Phone Consult with
Counsel."    M.M. signed the agreement, and on April 23, 2013,

spoke with Attorney Luther on the phone.           Attorney Luther told

M.M. that she would not appear in court for a May 13, 2013

hearing, or otherwise represent her in the matter.                 Attorney

Luther advised M.M. to request a 90-day extension by which time

she would have enough funds in her MDI account to pay Attorney

Luther's fee and file for bankruptcy.            Attorney Luther charged

M.M. $35 for this conversation as a "rush job."


                                      4
                                                            No.       2015AP1285-D



    ¶12    On or about April 30, 2013, M.M. spoke with MDI.                   MDI

recorded her agreement to file for bankruptcy.                   In May 2013,

Attorney Luther and MDI sent M.M. two letters informing her that

they had not received either the necessary paperwork or fee to

proceed with bankruptcy.

    ¶13    On May 13, 2013, M.M. appeared at the GE Capital small

claims hearing, pro se.          In May 2013, M.M. consulted another

attorney   and   also   closed   her       checking   account    to    stop   the

automated payments to MDI.

    ¶14    On May 31, 2013, M.M.'s new attorney wrote to MDI,

asking it stop the automated withdrawals and requesting a refund

from MDI and Attorney Luther.

    ¶15    On June 23, 2013, M.M. filed a grievance against MDI

and Attorney Luther with DFI.       In July 2013, M.M.'s new attorney

filed a Chapter 7 bankruptcy petition for M.M., and on August 9,

2013, GE Capital dismissed its small claims action against M.M.

    ¶16    On October 18, 2013, the bankruptcy court discharged

M.M.'s debts, including those included in MDI's debt settlement
program.

    ¶17    In November 2013, DFI forwarded M.M.'s grievance to

the OLR, which commenced an investigation.                This disciplinary

proceeding ensued.      In January 2014, Attorney Luther refunded

$800 to M.M.

    ¶18    The   remaining counts of misconduct involve Attorney

Luther's representation of J.B. on behalf of MDI.                     In January

2013, in response to a television advertisement, J.B. sought
assistance   consolidating   approximately        $22,000   in    debt.       MDI
                                       5
                                                                No.     2015AP1285-D



offered J.B. a plan to assist with his debts if he paid MDI $260

per month.     J.B.'s payments would not be used to pay off his

debts until they covered MDI's engagement fee of $1,750, plus 20

percent of J.B.'s debt.

      ¶19   Before J.B. enrolled in MDI's plan, the company read

him   disclosures        that   Attorney     Luther    had     approved.     These

disclosures did not adequately inform J.B. that it was unlikely

that the proposed plan could pay his debts.                  J.B. completed MDI

forms online, including two fee agreements with Attorney Luther.

Attorney Luther's agreements with J.B. charged him $50 per month

for various services such as review of a document, a simple

will, responding to email, and file maintenance.                      MDI charged

J.B. for these services, even if he did not use them.

      ¶20   Attorney Luther had no contact with J.B. prior to J.B.

signing the fee agreements.           Attorney Luther was aware of MDI's

practices, and that her client J.B. was using MDI's system.

Attorney    Luther       did    not   give   J.B.     information       reasonably

necessary    for   him    to    understand   the    material    advantages      and
disadvantages of MDI's plan, nor did she discuss alternatives to

it.

      ¶21   On January 28, 2013, Attorney Luther called J.B. to

welcome him to the MDI program.              This was their only personal

contact during the representation.            In January 2013, MDI started

automated    monthly      account     withdrawals     from     J.B.'s     checking

account.

      ¶22   In March 2013, MDI sent J.B.'s creditors form letters
notifying them of Attorney Luther's representation and requested
                                        6
                                                                      No.       2015AP1285-D



all correspondence should be sent to Attorney Luther, via MDI.

MDI did not send copies of these letters to J.B.

       ¶23   In April, August, and October of 2013, MDI rejected

settlement     offers      from    J.B.'s       creditors.          Neither       Attorney

Luther nor MDI informed J.B. of the settlement offers.

       ¶24   In January 2014, J.B. learned that MDI was not paying

his creditors. On February 5, 2014, J.B. spoke with Attorney

Luther's paralegal, requesting a full refund or full payment of

his debts enrolled in the MDI program.                     While this conversation

was ongoing, MDI generated a settlement offer regarding one of

J.B.'s    debts     for    Attorney   Luther's        consideration.              Attorney

Luther approved the offer that day, but did not discuss it with

J.B.     On March 6, 2014, J.B. wrote to Attorney Luther requesting

a full refund.

       ¶25   In April, Attorney Luther requested that MDI refund

all of J.B.'s payments, less $1,000.                  On May 16, 2014, Attorney

Luther's paralegal sent J.B. a refund check for $3,060.

       ¶26   On     June   30,    2015,     the      OLR    filed     a     disciplinary
complaint against Attorney Luther alleging thirteen (13) counts

of     misconduct      and       seeking        an   18-month        suspension          and

restitution.         Attorney     Luther        retained    counsel       and    filed   an

Answer.      On August 25, 2015, Jonathan V. Goodman was appointed

referee.

       ¶27   On November 1, 2016, the OLR filed an Amended Complaint

alleging ten (10) counts of misconduct and seeking a public

reprimand.        Attorney Luther filed an Amended Answer.


                                            7
                                                                         No.        2015AP1285-D



      ¶28    On May 17, 2017, the OLR and Attorney Luther filed a

Stipulation whereby Attorney Luther withdrew her Amended Answer

and stipulated that she did not contest the alleged misconduct.

The   Stipulation          states      that   "Luther     and    OLR     agree       that    the

appropriate        level         of     discipline      to      impose     for        Luther's

misconduct       is    a    public       reprimand."            It   acknowledged           that

restitution had been paid.

      ¶29    The      OLR's      amended      complaint       alleged,        and     Attorney

Luther stipulated that, by failing to provide M.M. information

reasonably necessary to inform her of the results of accepting

MDI's     debt   settlement           plan,   the     advisability       of     paying      fees

which would not be used to achieve her objectives, or to discuss

with M.M. other options to achieve her goal of paying her debts

and       avoiding          bankruptcy,              Attorney        Luther           violated

SCR 20:1.4(a)(2)1 and(b).2

      ¶30    The      amended         complaint      alleged,    and     Attorney       Luther

stipulated       that,      by     failing      to    provide    M.M.     copies       of    the

letters sent to her creditors or accurately                          inform M.M. of the
actions     taken     on     her      behalf,       thereby   failing      to       keep    M.M.




      1
       SCR 20:1.4(a)(2) provides:   "A lawyer shall reasonably
consult with the client about the means by which the client's
objectives are to be accomplished."
      2
       SCR 20:1.4(b) provides: " A lawyer shall explain a matter
to the extent reasonably necessary to permit the client to make
informed decisions regarding the representation."


                                                8
                                                               No.     2015AP1285-D



reasonably informed about the status of her matter, Attorney

Luther violated SCR 20:1.4(a)(3).3

      ¶31    The   amended   complaint      alleged,   and    Attorney     Luther

stipulated that, by failing to inform M.M. of the default/right

to    cure   notice   from    GE   Capital,      Attorney     Luther     violated

SCR 20:1.4(a)(3),     and    thereby    preventing     M.M.   from     making    an

informed decision regarding the representation, Attorney Luther

violated SCR 20:1.4(b).

      ¶32    The   amended   complaint      alleged,   and    Attorney     Luther

stipulated that, by charging M.M. a $50 monthly fee for which

M.M. received no meaningful services, and which was not used for

any    expenses     specifically       related    to   the     representation,

Attorney Luther violated SCR 20:1.5(a).4
      3
       SCR 20:1.4(a)(3) provides:     "A lawyer shall keep                      the
client reasonably informed about the status of the matter."
      4
          SCR 20:1.5(a) provides:

           (a) A lawyer shall not make an agreement for,
      charge,   or  collect  an  unreasonable   fee  or  an
      unreasonable amount for expenses. The factors to be
      considered in determining the reasonableness of a fee
      include the following:

           (1) the time and labor required, the novelty and
      difficulty of the questions involved, and the skill
      requisite to perform the legal service properly;

           (2) the likelihood, if apparent to the client,
      that the acceptance of the particular employment will
      preclude other employment by the lawyer;

           (3) the fee customarily charged in the locality
      for similar legal services;

             (4) the amount involved and the results obtained;
                                                                     (continued)
                                        9
                                                                No.    2015AP1285-D



     ¶33    The   amended     complaint     alleged,    and    Attorney       Luther

stipulated that, by failing to explain to M.M. the purpose and

effect of the advanced payments M.M. was making, Attorney Luther

violated SCR 20:1.5(b)(1).5

     ¶34    The   amended     complaint     alleged,    and    Attorney    Luther

stipulated     that,     by     failing      upon      termination       of     the

representation in May of 2013 to refund the entire amount M.M.

paid to Attorney Luther, when Attorney Luther had provided no

meaningful    legal    services   to   earn    the     fee,    Attorney       Luther

violated SCR 20:1.16(d).6

          (5) the time limitations imposed by the client or
     by the circumstances;

          (6) the nature and length              of    the    professional
     relationship with the client;

          (7) the experience, reputation, and ability of
     the lawyer or lawyers performing the services; and

            (8) whether the fee is fixed or contingent.
     5
         SCR 20:1.5(b)(1) provides:

          The scope of the representation and the basis or
     rate of the fee and expenses for which the client will
     be responsible shall be communicated to the client in
     writing, before or within a reasonable time after
     commencing the representation, except when the lawyer
     will charge a regularly represented client on the same
     basis or rate as in the past.     If it is reasonably
     foreseeable that the total cost of representation to
     the client, including attorney's fees, will be $1000
     or less, the communication may be oral or in writing.
     Any changes in the basis or rate of the fee or
     expenses shall also be communicated in writing to the
     client.
     6
         SCR 20:1.16(d) provides:
                                                                      (continued)
                                       10
                                                                     No.      2015AP1285-D



       ¶35    The    amended      complaint       alleged    and   Attorney       Luther

stipulated that, by failing to give J.B. information reasonably

necessary to evaluate the material advantages and disadvantages

of MDI's proposed course of action, the advisability of paying

fees which would not be used to achieve his objectives, or to

discuss with J.B. other options and alternatives which could

achieve      his    goal   of    paying     his   debts     in   full    in    order   to

maintain his credit, Attorney Luther violated SCR 20:1.4(a)(2)

and (b).

       ¶36    The amended complaint alleged and Attorney Luther

stipulated that, by failing to provide J.B. copies of the

letters sent to his creditors or otherwise accurately inform

him of the status of his debts, thereby failing to keep J.B.

reasonably informed about the status of his matter, Attorney

Luther violated SCR 20:1.4(a)(3).

       ¶37    The amended complaint alleged and Attorney Luther

stipulated that, by entering into an agreement for and charging

J.B.   a     $50    monthly     fee   for   which   he    received      no    meaningful
services in furtherance of his objectives, and which was not


            Upon termination of representation, a lawyer
       shall take steps to the extent reasonably practicable
       to protect a client's interests, such as giving
       reasonable notice to the client, allowing time for
       employment of other counsel, surrendering papers and
       property to which the client is entitled and refunding
       any advance payment of fee or expense that has not
       been earned or incurred. The lawyer may retain papers
       relating to the client to the extent permitted by
       other law.


                                            11
                                                                     No.      2015AP1285-D



used     for     any      expenses      incurred        by   Attorney         Luther    or

specifically related to her representation of                        J.B., Attorney

Luther charged an unreasonable fee and an unreasonable amount

for expenses in violation of SCR 20:1.5(a).

       ¶38     The amended complaint alleged and Attorney Luther

stipulated that, by failing to explain to J.B. the purpose and

effect of the advanced payments he was making, Attorney Luther

violated SCR 20:1.5(b)(1).

       ¶39     Attorney Luther affirms that the stipulation did not

result       from   plea        bargaining;      she     fully     understands          the

misconduct      allegations;         she    fully      understands      her    right    to

contest this matter; she fully understands her right to consult

with counsel; her entry into this stipulation is made knowingly

and voluntarily; and, her entry into this stipulation represents

her    decision     not    to    contest     the    misconduct       alleged     in    the

amended complaint.

       ¶40     On June 28, 2017, the referee issued a report stating

that "based upon the Stipulation and the fact that the pleadings
involved herein indicate that Luther had no prior misconduct,

the Referee recommends a Public Reprimand."                       He recommended the

court impose the costs of the proceeding on Attorney Luther.

       ¶41     On July 18, 2017, the OLR filed its statement of costs

in the amount of $7,414.04.                 In this statement, the OLR noted

that it agreed to a reduction in the proposed discipline because

the OLR determined that Attorney Luther had paid restitution and

that    her    involvement       with      MDI   was    limited    to    overall       debt


                                            12
                                                                          No.     2015AP1285-D



reduction        services,     and    was        not   as     egregious     as       initially

believed.

      ¶42    On August 8, 2017, Attorney Luther filed an objection

to costs, seeking an unspecified reduction.                             Essentially, she

argued that the OLR initially, but wrongly, thought that she was

heavily involved in MDI's business.                         Attorney Luther asserted

that she shouldn't be expected to pay the costs for the OLR's

"overzealous approach."

      ¶43    On August 17, 2017, the OLR filed a reply to Attorney

Luther's objection to costs.                    The OLR maintained that full costs

were warranted.

      ¶44    No appeal was filed so we review this matter pursuant

to SCR 22.17(2).            This court will adopt the referee's findings

of fact unless they are clearly erroneous.                            Conclusions of law

are   reviewed         de   novo.         See    In    re   Disciplinary         Proceedings

Against     Eisenberg,         2004 WI 14,    ¶5,     269 Wis. 2d 43,         675
N.W.2d 747.        The court may impose whatever sanction it sees fit,

regardless        of    the    referee's          recommendation.               See    In   re
Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261
Wis. 2d 45, 660 N.W.2d 686.

      ¶45    On September 11, 2017, this court remanded the matter

to the referee with directions to file a supplemental report

justifying the recommendation for a public reprimand and for a

recommendation on the costs dispute.                        The referee permitted the

parties to submit supplemental memoranda on these issues and, on

October     2,    2017,     filed     a    supplemental        report.          In    it,   the
referee states that "[w]here parties have come to an agreement,
                                                13
                                                                   No.     2015AP1285-D



the   referee    must    find      some    factor     which    would       shock     the

conscience for the referee to recommend a discipline other than

that agreed to by the parties."                    No case is cited for this

assertion,      probably     because       there     is    none.         This   is     a

misstatement of the applicable legal standard.

      ¶46    We note our recent observation in In re Disciplinary

Proceedings Against Ruppelt, 2017 WI 80, ¶30, 377 Wis. 2d 441,

898 N.W.2d 473:

      [I]n   lawyer   disciplinary  cases,   this  court  is
      obligated to act as a protector of the public, the
      court system, and the integrity of the bar——not as a
      scribe charged with formalizing the parties' mutual
      wishes. Although this court fully appreciates the
      efficiency attained through stipulations, we will not
      allow the goal of efficiency to take precedence over
      the necessity of effecting the core functions of the
      lawyer   disciplinary   system.  Sometimes,   then,  a
      departure from a joint stipulation is necessary.
      ¶47    Just as this court is free to reject a stipulated

disciplinary     sanction     as     circumstances        require,    so    too,     are

referees.         See,       e.g.,        id.,     (adopting       the      referee's

recommendation for a 15-month suspension, as opposed to the one-

year suspension to which the parties had stipulated).

      ¶48    As no two disciplinary cases are precisely the same,

there is no standard sanction for any particular misconduct.

For   that   reason,    it   is    particularly       important      that    referees

identify and consider the factors relevant to determining an

appropriate sanction, which include:

      [T]he seriousness, nature and extent of misconduct,
      the level of discipline needed to protect the public,
      the courts, and the legal system from repetition of
      the attorney's misconduct, the need to impress upon

                                          14
                                                                        No.     2015AP1285-D


    the attorney the seriousness of the misconduct and the
    need to deter other attorneys from committing similar
    misconduct.
In re Disciplinary Proceedings Against Scanlan, 2006 WI 38, ¶72,

290 Wis. 2d 30, 712 N.W.2d 877.                    In determining an appropriate

sanction    recommendation          referees        should    consider        whether         the

lawyer     has     previously         been    disciplined         and     whether             any

aggravating and or           mitigating factors             are present.             See      ABA

Standards for Imposing Lawyer Sanctions.                     Typically, the referee

will consider factually similar cases.                      Stipulated discipline is
entitled to no special deference.

    ¶49     To    be   sure,     the     parties'      opinions     on        disciplinary

sanctions are informative but they are just that – opinions, not

authorities       to   which    the    referee       must     defer.     We,        in     turn,

"remain     the    ultimate      arbiter       of     the    appropriate            level     of

discipline, owing no deference on this subject to either the

parties or the referee."            See Ruppelt, 377 Wis. 2d 441, ¶34.

    ¶50      Here,     the     referee       has     provided    case         law     in      the

supplemental report that supports the recommended discipline.

We agree that In re Disciplinary Proceedings Against Shepherd,
2017 WI 66, 376 Wis. 2d 129, 897 N.W.2d 44 is instructive and

that the nature of the misconduct is sufficiently analogous to

this case, that imposing similar discipline is not unreasonable.

There, we imposed a public reprimand on a lawyer with no prior

disciplinary history, who committed ten counts of misconduct,

including    violations        of   the      rules    regarding     fee        agreements,

trust accounts, failure to respond to clients, and failure to
cooperate     with     the     OLR's     investigation.           See         also       In    re

                                             15
                                                                              No.        2015AP1285-D



Disciplinary      Proceedings          Against        Trudgeon,          2009 WI 96,      321
Wis. 2d 560, 774 N.W.2d 469 (public reprimand imposed on lawyer

with    no    prior        discipline      who        committed          eight          counts      of

professional misconduct including failing to appear at a court

hearing,      failing      to   properly       explain        the     basis        of     his    fee,

failing to adequately communicate with his client, and failing

to   respond     to     reasonable       requests           for     information);              In    re

Disciplinary      Proceedings          Against        D'Arruda,          2013 WI 90,      351
Wis. 2d 227, 839 N.W.2d 575 (public reprimand imposed on lawyer

with one previous private reprimand who committed 12 counts of

misconduct, including failing to explain the basis or rate of

his fee, failing to refund unearned fees, failing to provide a

client's      file    to    successor      counsel,           failing         to     respond        to

reasonable requests for information, and repeatedly failing to

cooperate with the OLR's investigation); and In re Disciplinary

Proceedings      Against        Hicks,   2012 WI 11,    338 Wis. 2d 558,              809
N.W.2d 33      (public      reprimand      imposed          on    lawyer      with        no    prior

disciplinary history who committed eight counts of misconduct
including failing to timely pursue clients' postconviction or

appellate interests, failing to communicate with clients, and

failing to respond to the OLR's requests for information).

       ¶51    On balance, we will adopt the referee's findings of

fact    and    conclusions        of     law        that,     based      on     the        parties'

stipulation, Attorney Luther violated the supreme court rules as

alleged in the ten counts of the amended complaint.                                     We further

agree   with    the     referee     that       a     public       reprimand         of     Attorney
Luther's      license      to   practice       law     in    Wisconsin          is       sufficient
                                               16
                                                             No.    2015AP1285-D



discipline.     We agree, further, that notwithstanding Attorney

Luther's objections, it is appropriate to impose the full costs

of this disciplinary proceeding on her.                 We accept the OLR's

representation that there is no need for a restitution order in

this matter.

    ¶52    IT   IS   ORDERED    that    Tiffany    T.   Luther     is   publicly

reprimanded.

    ¶53    IT IS FURTHER ORDERED that within 60 days of the date

of this order Tiffany T. Luther shall pay to the Office of

Lawyer   Regulation    the     costs   of   this   proceeding,      which   are

$7,414.04 as of July 18, 2017.

    ¶54    Ann Walsh Bradley, J., did not participate.




                                       17
                                              No.   2015AP1285-D.ssa


    ¶55   SHIRLEY S. ABRAHAMSON, J.    (dissenting).     A public

reprimand is an insufficient sanction for the serious misconduct

to which Attorney Luther stipulated.




                                1
    No.   2015AP1285-D.ssa




1